Case: 1:21-cv-00135 Document #: 21-2 Filed: 03/02/21 Page 1 of 2 PageID #:136




                      EXHIBIT 2
  Case: 1:21-cv-00135 Document #: 21-2 Filed: 03/02/21 Page 2 of 2 PageID #:137


From:            Scott Drury
To:              aarono@haelaw.com; akeller@dicellolevitt.com; alevitt@dicellolevitt.com; Alichtman@jenner.com;
                 alreenh@haelaw.com; ambere@haelaw.com; bomeara@fordellp.com; calexander@scott-scott.com;
                 dfeeney@millershakman.com; dmb@classlawgroup.com; dsaunders@jenner.com; ecomite@scott-scott.com;
                 ehg@classlawgroup.com; fabrams@cahill.com; fhedin@hedinhall.com; ggutzler@dicellolevitt.com;
                 glynch@carlsonlynch.com; hsuskin@jenner.com; ianp@haelaw.com; jguglielmo@scott-scott.com;
                 Jkurtzberg@cahill.com; Joshua Arisohn; jpizzirusso@hausfeld.com; kcarroll@carlsonlynch.com;
                 kforde@fordellp.com; kmalloy@fordellp.com; kshamberg@carlsonlynch.com; lgrant@grantfirm.com;
                 lwolosky@jenner.com; memert@kgglaw.com; mferron@scott-scott.com; mwd@neighborhood-legal.com;
                 nlange@carlsonlynch.com; rreizen@gouldratner.com; sbloch@sgtlaw.com; Scott Drury; smartin@hausfeld.com;
                 snathan@hausfeld.com; swebster@websterbook.com; zfreeman@millershakman.com; David Golub- Silver Golub
                 & Teitell
Cc:              Michael Kanovitz; Elizabeth Wang
Subject:         In re: Clearview AI, Inc. Consumer Privacy Litigation, MDL No. 2967 - Conference Call
Date:            Wednesday, September 2, 2020 3:33:00 PM


Counsel:

It has come to my attention that some attorneys may not have been on the recipient list for
yesterday’s email regarding a proposed conference call to discuss Defendants’ Motion to Transfer.
To ensure everyone receives the message, I have copied the original email below. Everyone should
feel free to join the call. If you have any questions, please let me know.
_______________________________

Original Email

Counsel:

In connection with Defendants’ Motion to Transfer, I believe it would be beneficial for counsel for all
parties to discuss whether alternatives to transfer exist. To that end, I suggest we have a telephone
conference on Thursday, September 3, 2020 at 12 pm (Central). The call-in information is below.
Please let me know if you can attend.

DATE:            September 3, 2020
TIME:            12:00 pm Central
NUMBER:
CODE:

--Scott
